Citation Nr: 1025084	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a nerve disorder of the 
wrists/carpal tunnel syndrome.

2.  Entitlement to service connection for prolonged motor distal 
nerve disorder of the upper extremities.  

3.  Entitlement to service connection for residuals of trauma to 
the shoulders.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for a thoracic spine 
disorder.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for headaches.

9.  Entitlement to an initial rating in excess of 10 percent for 
cold injury residuals of the right upper extremity.

10.  Entitlement to an initial rating in excess of 10 percent for 
cold injury residuals of the left upper extremity.

11.  Entitlement to a compensable rating for a closed head 
injury.

12.  Entitlement to an increased rating for traumatic arthritis 
of the left knee, currently rated as 10 percent disabling.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a jaw 
disability.  

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a sinus 
disability.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to August 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi and St. 
Louis, Missouri.  

The Veteran requested that he be afforded a Board hearing when he 
filed his substantive appeal in May 1999.  In July 2000, the 
Veteran was informed that he was scheduled for a hearing at the 
Board in August 2000.  The Veteran withdrew his request for a 
hearing in an August 2000 statement.  

The issues of entitlement to service connection for a nerve 
disorder of the wrists, prolonged motor distal nerve disorder of 
the upper extremities, residuals of trauma to the shoulders, a 
right leg disorder, a thoracic spine disorder, bilateral hearing 
loss, tinnitus, headaches, and entitlement to a compensable 
rating for residuals of a closed head injury were remanded by the 
Board in February 2001.  

Subsequent to a July 2009 statement of the case, additional 
medical evidence was added to the claims file.  A waiver of 
consideration by the agency of original jurisdiction (AOJ) was 
not solicited from the Veteran.  However, the additional medical 
evidence is unrelated to the issue of an increased rating for 
traumatic arthritis of the left knee and is duplicative of the 
medical evidence considered by the RO at the time of the 
statement of the case July 2009.  The RO considered the evidence 
with regard to the other issues on appeal in an October 2009 
supplemental statement of the case.  Consequently, the Veteran is 
not prejudiced by the Board's adjudication of the issues on 
appeal.  

The issues of entitlement to service connection for a nerve 
disorder of the wrists/carpal tunnel syndrome, prolonged motor 
distal nerve disorder of the upper extremities, tinnitus, and 
headaches and entitlement to a compensable rating for a closed 
head injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have residuals of trauma to the 
shoulders that are attributable to military service.  

2.  The Veteran does not have a right leg disorder that is 
attributable to military service.  

3.  The Veteran does not have a thoracic spine disorder that is 
attributable to military service.

4.  The Veteran does not currently suffer from impaired bilateral 
hearing as defined by VA.

5.  The Veteran's cold injury residuals of the right upper 
extremity are manifested by pain, occasional numbness, and cold 
sensitivity; there is no evidence of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities. 

6.  The Veteran's cold injury residuals of the left upper 
extremity are manifested by pain, occasional numbness, and cold 
sensitivity; there is no evidence of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities. 

7.  The Veteran's service-connected traumatic arthritis of the 
left knee is manifested by subjective complaints of pain, but not 
by objective evidence of a compensable limitation of motion, 
subluxation, or instability.

8.  Service connection for a jaw disability was denied in an 
unappealed March 1995 rating decision.

9.  The evidence received since the March 1995 rating decision, 
when considered by itself, or in the context of the entire 
record, does not raise a reasonable possibility of substantiating 
the claim of service connection a jaw disability.  

10.  Service connection for a sinus disability was last denied in 
an unappealed January 2007 rating decision

11.  The evidence received since the January 2007 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection a sinus 
disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of trauma to the 
shoulders incurred in or aggravated during active military 
service. 38 U.S.C.A. §1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have a right leg disorder incurred in or 
aggravated during active military service.  38 U.S.C.A. §1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

3.  The Veteran does not have a thoracic spine disorder incurred 
in or aggravated during active military service. 38 U.S.C.A. 
§1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

4.  The Veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

5.  The criteria for an initial rating in excess of 10 percent 
for cold injury residuals of the right upper extremity are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.104, Diagnostic Code 7122 (2009).

6.  The criteria for an initial rating in excess of 10 percent 
for cold injury residuals of the left upper extremity are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 7122 (2009).

7.  The criteria for a higher rating for traumatic arthritis of 
the left knee have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5010 
(2009).

8.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for a jaw disability has not 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

9.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for a sinus disability has not 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2006, March 2006, June 
2006, March 2007, and December 2008; rating decisions in February 
1999, January 2007, and May 2007; and statements of the case in 
April 1999 and July 2009.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and reasons 
for the decisions.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an adjudication 
of the claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2009 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
The Board finds that the VA examination reports are adequate to 
allow resolution of the issues on appeal.  The VA examiners 
reviewed the claims files, conducted physical examinations, and 
offered all required medical opinions.  For example, in a VA 
examination report dated in April 2009, the VA examiner reviewed 
the claims folder including the service medical records, took a 
history from the Veteran, conducted an examination of the Veteran 
and reviewed x-ray results.  In reviewing the history, the 
examiner considered the history of pain after service which was 
claimed by the Veteran.  The examiner then concluded that the 
shoulders and thoracic spine were without evidence of objective 
impairment, and he could find no nexus to any complaints in 
service.  He further noted that the right knee examination was 
compatible with chondromalacia, and he could again find no nexus 
to service.  He further stated that to opine otherwise would be 
resorting to speculation.  The Board notes that this opinion 
differs significantly from cases in which an examiner concludes 
that any opinion, either favorable or unfavorable, could not be 
made without resorting to speculation.  In the present case, the 
examination specially found that the disorders were not related 
to service.  He only indicated that it would be speculative to 
link the disorder to service.  He did not indicate that it would 
be speculative to conclude that the disorders were not related to 
service.  Therefore, the opinions offered are adequate and weigh 
against the claim.  

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Service Connection Claims

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In addition, certain chronic diseases, 
including arthritis and sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to lay observation is competent.  

If chronicity is not applicable, service connection may still be 
established if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, either 
medical or lay, depending on the circumstances, relates the 
present condition to that symptomatology.  38 C.F.R. §3.303(b) 
(2009); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Residuals of Trauma to the Shoulders

The Veteran claims that he has residuals of trauma to his 
shoulders related an accident in service in which he was struck 
by an automobile.  

The Veteran's service medical records reveal a normal examination 
of the Veteran's upper extremities at his November 1985 entrance 
examination.  The Veteran denied a painful or "trick" shoulder 
on a report of medical history prepared in conjunction with the 
examination.  Similar findings were found on examination in March 
1986 and the Veteran again denied a painful or "trick" shoulder 
on a report of medical history form prepared in conjunction with 
the March 1986 examination.  In February 1987 the Veteran 
reported pain in his right shoulder resulting from a car accident 
in January 1987.  X-rays of the shoulder taken at the time of the 
accident were negative for fracture or dislocation.  The examiner 
assessed the Veteran with shoulder strain.  The Veteran's July 
1994 separation examination revealed a normal examination of the 
upper extremities and the Veteran denied a painful or "trick" 
shoulder on a report of medical history form prepared in 
conjunction with the separation examination.  

VA examinations obtained in October 1994, November 1994, October 
1995, February 1999, and November 2006 do not reveal any 
complaints or findings related to the Veteran's shoulders.

VA outpatient treatment reports dated from August 1995 to 
February 2008 include a report of bilateral shoulder pain in 
February 2005.  The Veteran was assessed with musculoskeletal 
pain.    

At a VA examination in April 2009, the Veteran reported bilateral 
shoulder injuries secondary to a motor vehicle accident in 
service.  He reported pain in his shoulders over the years.  He 
denied any treatment for chronic shoulder problems.  The claims 
file was reviewed by the examiner.  Physical examination of the 
shoulders revealed normal strength and range of motion of the 
shoulders with no objective evidence of pain on range of motion 
testing of the bilateral shoulders.  The examiner indicated that 
there was slight subjective tenderness over the anterior aspect 
of the shoulders.  The examiner noted that x-rays of the 
shoulders revealed bilateral acromioclavicular degenerative 
changes but no other objective evidence of impairment.  The 
examiner opined that he could not find any nexus between any 
current condition and any complaints in service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals of 
trauma to the shoulders.  While the service medical records 
document a diagnosis of right shoulder strain in February 1987, 
the Veteran's July 1994 separation examination revealed a normal 
evaluation of the upper extremities and the Veteran denied a 
painful or "trick" shoulder at that time.  The post-service 
examinations do not reveal any complaints, findings, or treatment 
for a bilateral shoulder disability.  The Veteran was assessed 
with musculoskeletal pain related to complaints of bilateral 
shoulder pain on one occasion in February 2005.  The only medical 
opinion of record consists of the April 2009 VA examination at 
which time the examiner opined that he could not find any nexus 
between any current shoulder condition which was diagnosed as 
bilateral acromioclavicular degenerative changes and any 
complaints in service.  In short, the Board finds that the 
preponderance of the evidence is against a finding linking any 
current bilateral shoulder disability to service.  Additionally, 
as noted, x-rays obtained at the time of the VA examination 
revealed bilateral acromioclavicular degenerative changes.  
However, service connection is not warranted on a presumptive 
basis as the Veteran was not diagnosed with arthritis of the 
shoulders or acromioclavicular joint within one year of his 
discharge from service.  38 C.F.R. § 3.307, 3.309 (2009).

The Board acknowledges the Veteran's contention that he has a 
bilateral shoulder disability related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
competent to make medical conclusions.  Therefore, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, 
his lay assertions cannot establish a link between a bilateral 
shoulder disability and service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's bilateral 
acromioclavicular degenerative changes is related to service or 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for a bilateral shoulder disability is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


Right Leg Disorder

The Veteran claims that he has a right leg disorder related an 
accident in service in which he was struck by an automobile.  

The Veteran's service medical records reveal a normal examination 
of the Veteran's lower extremities at his November 1985 entrance 
examination.  The Veteran denied cramps in his legs, broken 
bones, or bone, joint, or other deformity on a report of medical 
history prepared in conjunction with the examination.  Similar 
findings were found on examination in March 1986 and the Veteran 
again denied cramps in his legs, broken bones, or bone, joint, or 
other deformity on a report of medical history form prepared in 
conjunction with the March 1986 examination.  A July 1992 entry 
indicated that the Veteran reported trauma to his right leg three 
days earlier.  The Veteran was assessed with an abrasion 
secondary to cellulitis.  In January 1993, the Veteran reported 
chronic muscle pain in his right leg and was assessed with 
possible recurring pulled muscle.  The Veteran's July 1994 
separation examination revealed a normal examination of the lower 
extremities and the Veteran denied cramps in his legs, broken 
bones, or bone, joint, or other deformity on a report of medical 
history form prepared in conjunction with the separation 
examination.  

The Veteran was afforded a VA examination in November 1994 at 
which time he did not report any symptoms related to his right 
knee.  Physical examination of the right knee revealed full range 
of motion.  The examiner reported that there was a one-quarter 
inch shortening of the right lower extremity but circumference of 
the thighs, knees, and calves were equal.  The examiner noted 
there was crepitation of one plus under the right patella.  X-
rays of the right knee revealed no osseous or articular 
abnormalities.  

At a VA examination in October 1995, the Veteran reported that he 
injured his right leg when he dropped a pallet on his leg.  No 
further findings were reported. 
 
VA examinations obtained in October 1994, February 1999, and 
November 2006 do not reveal any complaints or findings related to 
the Veteran's right knee.

VA outpatient treatment reports dated from August 1995 to 
February 2008 reveal treatment for right leg cellulitis in July 
1998 and August 2003.  The Veteran also reported a swollen right 
knee in August 2003.  The Veteran was assessed with an infected 
prepatellar bursa, cellulitis, and possible inflammatory/septic 
arthritis in August 2003.  

At a VA examination in April 2009, the Veteran reported chronic 
pain and swelling of his right knee.  The examiner reviewed the 
claims file.  The examiner reported that the Veteran walked with 
a normal gait pattern with no assistive devices.  Physical 
examination of the right knee revealed range of motion from 0 to 
120 degrees.  The examiner noted that the Veteran had pain at the 
endpoint of motion with no additional limitation of motion after 
repetitive motion.  The Veteran was noted to have some 
patellofemoral tenderness and some subpatellar crepitus on range 
of motion testing.  No ligamentous instability was noted.  X-rays 
of the right knee revealed degenerative changes.  The examiner 
diagnosed the Veteran with chondromalacia patella of the right 
knee with patellofemoral degenerative changes.  The examiner 
opined that he could find no nexus between the Veteran's 
chondromalacia patella of the right knee and a condition of the 
right knee or leg condition in service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right leg 
disability.  While the service medical records document a 
diagnosis of right leg cellulitis and a possible recurring pulled 
muscle in his right leg, the Veteran's July 1994 separation 
examination revealed a normal evaluation of the lower extremities 
and the Veteran denied cramps in his legs, broken bones, or bone, 
joint, or other deformity on a report of medical history form 
prepared in conjunction with the separation examination.  The 
post-service treatment records reveal treatment for cellulitis 
and right knee pain on several occasions.  However, the only 
medical opinion of record consists of the April 2009 VA 
examination at which time the examiner opined that he could not 
find any nexus between the Veteran's chondromalacia patella of 
the right knee and a condition of the right knee or leg condition 
in service.  In short, the Board finds that the preponderance of 
the evidence is against a finding linking any current right leg 
disability to service.  Additionally, as noted, x-rays obtained 
at the time of the April 2009 VA examination revealed 
degenerative changes of the right knee.  However, service 
connection is not warranted on a presumptive basis as the Veteran 
was not diagnosed with arthritis of the right knee within one 
year of his discharge from service.  38 C.F.R. § 3.307, 3.309 
(2009).

The Board acknowledges the Veteran's contention that he has a 
right leg disability related to his military service.  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
competent to make medical conclusions.  Therefore, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, 
his lay assertions cannot establish a link between a right 
disability and service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's right knee 
disability is related to service or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Therefore, service connection for a right leg/knee 
disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

Thoracic Spine Disorder

The Veteran claims that he has a thoracic spine disorder related 
to an accident in service in which he was struck by an 
automobile.  

The Veteran's service medical records are negative for any 
complaints, findings, or treatment for a disability of the 
thoracic spine.  The Veteran's entrance examination dated in 
November 1985, an examination dated in March 1986, and his July 
1994 separation examination revealed normal clinical evaluations 
of the Veteran's spine.  The Veteran denied recurrent back pain 
on report of medical history forms prepared in conjunction with 
the examinations.  

VA outpatient treatment reports dated from August 1995 to 
February 2008 do not reveal any complaints, findings, or 
treatment for a thoracic spine disability.  

VA examinations obtained in October 1994, November 1994, October 
1995, February 1999, and November 2006 do not reveal any 
complaints or findings related to the Veteran's thoracic spine.

At a VA examination in April 2009, the Veteran reported that he 
was not aware of any thoracic spine disorder.  He denied problems 
with his upper back.  He reported no functional limitations.  The 
examiner reviewed the claims file.  Physical examination revealed 
that the Veteran ambulated with a normal gait pattern with no 
assistive devices.  The Veteran was able to stand erect.  There 
was no objective evidence of spasm, tenderness, or pain on 
motion.  Range of motion of the thoracolumbar spine was 
essentially normal.  X-rays of the thoracic spine revealed mild 
thoracolumbar scoliosis.  The examiner diagnosed the Veteran with 
very mild thoracolumbar scoliosis.  The examiner indicated that 
aside from scoliosis there was no objective evidence of any 
impairment of the thoracic spine.  He opined that he could find 
no nexus between the Veteran's current condition and any 
complaints in service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a thoracic 
spine disability.  The service medical records do not document 
any complaints, findings, or treatment for a thoracic spine 
disability.  Additionally, the post-service treatment records do 
not reveal complaints or treatment for a thoracic spine 
disability.  The April 2009 VA examiner diagnosed the Veteran 
with mild thoracolumbar scoliosis.  He opined that he could find 
no nexus between the Veteran's current condition and any 
complaints in service.  In short, the Board finds that the 
preponderance of the evidence is against a finding linking any 
current thoracic spine disability to service.  

The Board acknowledges the Veteran's contention that he has a 
thoracic spine disability related to his military service.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
competent to make medical conclusions.  Therefore, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, 
his lay assertions cannot establish a link between a thoracic 
spine disability and service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's thoracic spine 
disability is related to service or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Therefore, service connection for a thoracic spine 
disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

Bilateral Hearing Loss

The Veteran claims that he has hearing loss related to his 
military service.  

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  

Evaluations of defective hearing range from noncompensable to 100 
percent.  This is based on organic impairment of hearing acuity 
as measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through numeric 
level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100 (2009).  

The Veteran's entrance examination dated in November 1985 
included an audiogram which revealed puretone thresholds of 5, 5, 
10, 10, and 10 decibels in the right ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively, and 5, 0, 10, 15, and 0 
decibels for the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  A reference audiogram dated in September 
1988 revealed puretone thresholds of 5, 0, 5, 5, and 0 decibels 
in the right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 5, 5, 10, 15, and 15 decibels for the left ear, 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
Veteran was noted to be routinely exposed to hazardous noise.  
The Veteran's July 1994 separation examination included an 
audiogram which revealed puretone thresholds of 10, 5, 0, 10, and 
10 decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, and 0, 0, 10, 0, and 0 decibels for 
the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The Veteran denied hearing loss on report of 
medical history forms prepared in conjunction with his entrance 
and separation examinations.  

VA outpatient treatment reports dated from August 1995 to 
February 2008 do not reveal any complaints, findings, or 
treatment for hearing loss.  

VA examinations obtained in October 1994, November 1994, October 
1995, and February 1999 do not reveal any complaints or findings 
related to hearing loss.

At a November 2006 VA examination, the Veteran reported decreased 
hearing for the past ten to twelve years.  The Veteran denied a 
history of noise exposure prior to his military service and no 
occupational or recreational noise exposure.  He indicated that 
he was exposed to explosions and gunfire.  Audiometric testing 
revealed puretone threshold of 5, 10, 10, 20, and 10 decibels in 
the right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 5, 0, 10, 10, and 0 decibels for the left ear, 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Speech recognition scores were 96 percent in the right ear and 98 
percent in the left ear.  The examiner indicated that the 
Veteran's hearing was within normal limits for both ears. 

At an April 2009 VA examination, the Veteran reported trouble 
hearing in background noise.  The Veteran denied a history of 
noise exposure before the military and no recreational noise 
exposure.  He reported that he worked in a noisy post office for 
the past ten years. He indicated that he was exposed to 
explosions and gunfire during the military.  Audiometric testing 
revealed puretone threshold of 5, 5, 5, 10, and 5 decibels in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 10, 5, 10, 5, and 5 decibels for the left ear, 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Speech recognition scores were 96 percent in the right ear and 94 
percent in the left ear.  The examiner indicated that the 
Veteran's hearing was essentially within normal limits for both 
ears. 

In this case, there is no evidence of the Veteran having a 
documented bilateral hearing loss that met the criteria for a 
compensable rating within one year after service.  The 
audiological examinations contained in the Veteran's service 
medical records do support a finding of hearing impairment as 
defined by VA.  Moreover, when examined by VA in November 2006 
and April 2009 the examiners indicated that the Veteran's hearing 
was essentially within normal limits for both ears.  Audiometric 
testing performed at the VA examinations does not support a 
finding of hearing impairment as defined by VA.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence of 
such claimed disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The Veteran claims that he has bilateral hearing loss 
that is attributable to his exposure to loud noises during 
service.  However, the Veteran's hearing thresholds and the 
reported word recognition scores at the VA examination do not 
meet the criteria for disability under VA regulations.  

The Board has considered the Veteran's claim that he has hearing 
loss resulting from his military service.  Certainly, the Veteran 
can attest to factual matters of which he had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Nevertheless, where, as here, the results of specific testing are 
required to diagnose the condition, only a qualified individual 
can provide that evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, absent a definitive showing of his 
having impaired hearing as defined by § 3.385, his claim for 
service connection for bilateral hearing loss must be denied.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection for bilateral hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  

Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where entitlement to compensation has already been 
established and an increase in the assigned rating is at issue, 
it is the present level of disability that is of primary concern.  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7. 
Vet. App. 55 (1994).  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  
505 (2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (appropriate to consider factors outside the specific 
rating criteria in determining level of occupational and social 
impairment).  However, while the lists of symptoms under the 
rating criteria are meant to be examples of symptoms that would 
warrant the evaluation, they are not meant to be exhaustive.  The 
Board need not find all or even some of the symptoms to award a 
specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002)

Right and Left Upper Extremities

The Veteran claims that his cold injury residuals of the right 
and left upper extremities warrant ratings higher than the 
presently assigned 10 percent.

At a November 2006 VA examination, the Veteran reported that his 
hands felt cold all the time.  He indicated that activity made 
the pain worse.  He reported that he had no trouble with buttons 
or laces.  The Veteran noted that he worked as a mail handler 
which increased his pain.  He denied excess sweating or nail 
changes.  He reported intermittent skin rashes (eczematous) and 
indicated that he thought his fingers were turning lighter in 
color.  Physical examination of the Veteran's hands revealed 
normal motor strength, tone, bulk, dexterity, and coordination.  
Sensory examination was intact to fine touch and temperature.  
The Veteran's skin and nails were normal without excessive 
sweating or trophic changes and he had good capillary refill in 
all nail beds.  The examiner indicated there were no neurologic 
deficits in the hands related to cold injury aside from pain and 
cold intolerance.  He reported that he saw no trophic skin 
changes that may be related to frostbite.  In an addendum the 
examiner noted a small (less than one centimeter) area of closely 
spaced papular rash on the left hand overlying the second 
metacarpal bone.  X-rays of the hands were reported to be normal.  
He concluded that there were no deficits related to cold injury.  
The examiner indicated that the Veteran was perfectly capable of 
normal employment based on the examination results.  He noted 
that the Veteran could have further limitations in range of 
motion, amount of pain, functional capacity, and neurologic 
deficit but he stated that he could not estimate the additional 
loss of motion, amount of pain, functional capacity, or 
neurologic deficit during a flare-up.  He concluded that he 
detected no objective evidence of true weakness, incoordination, 
fatigue, or lack of endurance.

VA outpatient treatment reports reveal arthralgias of the hands 
in July 2007 and October 2007 and left hand pain July 2007.  X-
rays of the hands obtained in 2006 were reported to be normal.

At an April 2009 VA examination, the Veteran reported throbbing 
pains in his hands that waxes and wanes.  He reported that his 
hands feel cold but do not sweat excessively.  He reported 
numbness in the joints and rashes that comes and goes.  He denied 
weakness but indicated that he dropped things with his right hand 
after repetitive activity.  Physical examination of the hands 
revealed normal motor strength, tone, bulk, dexterity, and 
coordination.  Sensory examination of the hands was intact to 
fine touch, temperature, vibration, and position.  The skin and 
nails were normal and the hands were warm and dry.  The examiner 
indicated that the Veteran had no neurologic findings of a 
sensory loss or other cold injury changes in the hands.  

The Veteran's cold injury residuals of the right and left upper 
extremities are each rated as 10 percent disabling under 
Diagnostic Code 7122.  38 C.F.R. § 4.104.   Under Diagnostic Code 
7122, cold injury residuals are assigned a 10 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity; a 20 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis); and a maximum rating of 
30 percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis). 38 C.F.R. § 
4.104.

In the instant case, the Board finds that neither the right nor 
the left upper extremity cold injury residuals meet or nearly 
approximates the criteria for a rating in excess of 20 percent.  
The Board acknowledges that the cold injury residuals are 
manifested by pain, occasional numbness, and cold sensitivity.  
However, there is no evidence of tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or x-
ray abnormalities.  The evidence as reported above indicates that 
x-rays have been normal and the VA examinations of record reveal 
that sensory examinations were normal and the hands and nails 
were normal and dry.  A thorough review of the competent medical 
evidence does not reflect that the symptomatology meets or nearly 
approximates the criteria for the next higher rating of 20 
percent for either hand.  Consequently, a rating in excess of 10 
percent for the right and left upper extremities is not warranted 
at any time.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting a higher 
rating for cold injury residuals of right and left upper 
extremities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

Left Knee Arthritis

The Veteran claims that his left knee disability warrants a 
rating in excess of 10 percent.

The Veteran failed to report for a VA examination in March 2007. 

At a VA examination in April 2009, the Veteran reported that he 
had pain and stiffness in his left knee following strenuous 
activity.  He indicated that the pain was chronic in nature 
rather than intermittent flare-ups.  He also reported occasional 
slight swelling.  The examiner reported that the Veteran walked 
with a normal gait pattern with no assistive devices.  Physical 
examination of the left knee revealed 0 degrees of extension and 
110 degrees of flexion with pain at the endpoint of motion.  
There was no additional limitation of motion after repetitive 
motion.  No swelling was noted.  There was tenderness to 
palpation of the patellofemoral joint with a positive patellar 
grind test.  No ligamentous instability was noted.  X-rays of the 
left knee revealed degenerative changes.  The examiner noted that 
there was no additional limitation of motion after three 
repetitive motions and that the Veteran's left knee disability 
caused no impairment in his activities of daily living or 
employment.

Pertinent VA outpatient treatment reports do not reveal any 
complaints, findings, or treatment for a left knee disability. 

The Veteran's left knee disability has been rated as 10 percent 
disabling under Diagnostic Code 5010. 38 C.F.R. § 4.71a. 
Diagnostic Code 5010 pertains to arthritis due to trauma 
substantiated by x-ray findings and provides that the disability 
be rated as degenerative arthritis (Diagnostic Code 5003).

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Full range of motion of the knee is from 0 to 140 degrees. 38 
C.F.R. § 4.71, Plate II (2009).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2009).  The Board notes that these regulatory provisions were 
taken into account by the VA examiner, and are considered here.

In this case, the recent medical evidence revealed a diagnosis of 
left knee arthritis. The current 10 percent rating already 
contemplates arthritis manifested by an otherwise noncompensable 
degree of limitation of motion verified by objective findings of 
symptoms such as painful motion.  This is the maximum rating 
available under Diagnostic Code 5010 for arthritis in a single 
major joint.  Consequently, the Board has considered whether any 
other Diagnostic Codes would allow for an increased rating.

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 percent 
rating if moderate, and a 30 percent rating if severe. 38 C.F.R. 
§ 4.71a.

There is no objective evidence of record to demonstrate any 
ligamentous laxity or instability in the right knee.  The April 
2009 VA examiner reported that the Veteran walked with a normal 
gait pattern with no assistive devices and no ligamentous 
instability was noted.  The Veteran has not reported any 
instances of giving way or locking up of his left knee.  
Consequently, the Board finds that a compensable rating based on 
instability or subluxation is not warranted under Diagnostic Code 
5257.

The Board notes that the limitation of motion rating criteria are 
set forth in Diagnostic Codes 5260 and 5261.  Under Diagnostic 
Code 5260, a noncompensable rating is assigned when flexion of 
the knee is limited to 60 degrees; 10 percent is warranted when 
flexion is limited to 45 degrees; 20 percent is warranted when 
flexion is limited to 30 degrees; and 30 percent is warranted 
when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5261, a noncompensable rating is 
assigned when extension of the knee is limited to 5 degrees; 10 
percent is assigned when extension is limited to 10 degrees; 20 
percent is assigned when extension is limited to 15 degrees; and 
30 percent is assigned when extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.

When examined by VA in April 2009, the Veteran had extension to 0 
degrees and flexion to 110 degrees with pain at the endpoint of 
motion.  There was no additional limitation of motion after 
repetitive motion.  The Veteran's denied flare-ups of left knee 
pain.  Consequently, the Veteran's left knee disability does not 
warrant an increased rating for either limitation of extension or 
limitation of flexion, even taking into account additional 
functional loss caused by pain or other symptoms.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible assignment of 
separate disability ratings for limitation of flexion and 
limitation of extension involving the same knee joint.  See 
VAOPGCPREC 9-2004.  In that opinion, the General Counsel said 
that where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must be 
rated separately to adequately compensate for functional loss 
associated with injury to the leg.  Nevertheless, as noted above, 
the probative medical evidence reveals that the Veteran has 
normal extension and slightly limited flexion.  

The Board has considered whether any other Diagnostic Codes 
pertaining to disabilities of the knee are appropriate.  However, 
Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment 
of tibia and fibula), and 5263 (genu recurvatum), 5258 
(dislocated semilunar cartilage) and 5259 (removal of semilunar 
cartilage, symptomatic) are not for application because medical 
evidence does not show that Veteran has had those conditions.  

In sum, the Veteran's left knee disability does not warrant an 
increased rating under any Diagnostic Code pertaining to the 
knee.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting a higher 
rating for traumatic arthritis of the left knee.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for extraschedular 
consideration is a finding on the part that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected disability at 
issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent periods 
of hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun v. Peake, 22 
Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
determines that such referral is not appropriate in this case.  
The Board notes that this disability has not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
indicated that he was employed as a mail carrier.  The examiners 
of record have indicated that the Veteran's service-connected 
cold injury residuals of the upper extremities and traumatic 
arthritis of the left knee do not cause any functional impact in 
terms of his ability to maintain employment.  The evidence of 
record reveals that he was able to perform activities of daily 
living.  Additionally, the record does not show that the 
disability results in frequent periods of hospitalization as the 
Veteran has never been hospitalized for any of his service-
connected disabilities.  Therefore, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

New and Material Evidence Claims

The Veteran originally filed claims of entitlement to service 
connection for disabilities of the jaw and sinuses October 1994.  
The claims were denied in a March 1995 rating decision.  Notice 
of the denial and of appellate rights was provided in April 1995.  
The Veteran did not appeal the denial by submitting a timely 
notice of disagreement within one year.  The denial of his claims 
consequently became final.  38 C.F.R. §§ 20.302, 20.1103 (2009).  
The Veteran subsequently filed a claim for a sinus disability in 
October 2005.  The claim was denied in a January 2007 rating 
decision because new and material evidence had not been 
submitted.  The Veteran did not appeal the denial by submitting a 
timely notice of disagreement within one year.  The denial of his 
claim for a sinus disability consequently became final.  
38 C.F.R. §§ 20.302, 20.1103 (2009).  As a result, claims of 
service connection for disabilities of the jaw and sinuses may 
now be considered on the merits only if new and material evidence 
has been received since the time of the last final adjudication; 
in the case of the jaw disability this is the March 1995 rating 
decision and in the case of the sinus disability this is the 
January 2007 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 
(1996).

Under 38 C.F.R. § 3.156(a) (2009), evidence is considered new if 
it was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Jaw Disability

As already noted, a claim of entitlement to service connection 
for a disability of the jaw was denied in a March 1995 rating 
decision.  The evidence of record at the time of the March 1995 
rating decision consisted of the Veteran's service medical 
records and VA examinations dated in October and November 1994.   

The service medical records do not include any complaints, 
findings, or treatment related to a jaw disability.  The 
Veteran's dental examinations at the time of his November 1985 
entrance examination and July 1994 separation examination was 
noted to be acceptable and the Veteran denied swollen or painful 
joints on reports of medical history forms prepared in 
conjunctions with the examinations.  

The October 1994 VA examination revealed complaints of a locking 
jaw.  The examiner did not render a diagnosis pertaining to the 
Veteran's jaw.

The November 1994 VA examination was unrelated to the Veteran's 
claimed jaw disability.  

The RO denied the claim in March 1995.  The RO determined that 
there was no evidence that a chronic jaw condition was incurred 
in or aggravated by service.  

The Veteran submitted an application to reopen his claim of 
service connection for a jaw disability in February 2007.  The 
evidence received since the March 1995 rating decision consists 
of VA outpatient treatment reports dated from August 1995 to 
February 2008, private treatment reports from Foot Care Center 
and Central Mississippi Medical Center, and VA examination 
reports dated in October 1995, February 1999, November 2006, and 
April 2009.  

The medical evidence received since the March 1995 rating 
decision is completely negative for any reference to complaints, 
findings, or treatment for a jaw disability with the exception of 
the November 2006 VA ear, nose, and throat examination.  At that 
time the Veteran reported a history of easy dislocation of the 
lower jaw when he opened his mouth wide.  He indicated that this 
occasionally required relocating the jaw back into proper 
position.  Physical examination revealed that the Veteran had 
some loud popping of the temporomandibular joints on wide opening 
of his jaw.  The examiner stated that it was difficult for the 
Veteran to re-close his jaw but he could do so without any 
assistance.  The examiner noted that the Veteran had difficulty 
with temporomandibular joint dislocation.  

The medical evidence listed above is new in that it was not of 
record before; however, it is not material.  As noted, with the 
exception of the November 2006 VA examination, there is no 
evidence of any complaints, findings, or treatment for a jaw 
disability.  While the November 2006 examiner indicated that the 
Veteran had difficulty with temporomandibular joint dislocation, 
the Veteran reported that he had trouble with a locking jaw at 
time of the March 1995 rating decision.  As noted, the service 
medical records are completely negative for any reference to a 
jaw disability.  Although the records document a diagnosis of 
temporomandibular joint dislocation, there is no evidence linking 
any such disorder to the Veteran's military service.  Moreover, 
the Veteran reported trouble with a locking jaw at the time of 
the March 1995 rating decision.  

In summary, the evidence submitted since the March 1995 rating 
decision falls short of raising a reasonable possibility of 
substantiating the claim.  To substantiate a claim of service 
connection, there must be a currently diagnosed disability and 
some nexus between the current disability and military service.  
Without some new evidence tending to prove a nexus between a jaw 
disability and service, the claim cannot be reopened.  Thus, in 
the absence of new and material evidence in this case, the 
Veteran's claim is not reopened.

Sinus Disability

As already noted, a claim of entitlement to service connection 
for a disability of the jaw was last denied in a January 2007 
rating decision.  The evidence of record at the time of the 
January 2007 rating decision consisted of VA outpatient treatment 
reports dated from August 1995 to June 2005, private treatment 
reports from Foot Care Center and Central Mississippi Medical 
Center, and VA examination reports dated in October 1995, 
February 1999 and November 2006.   

The relevant medical evidence consisting of a July 2003 VA 
outpatient treatment report denotes a past medical history of 
chronic sinusitis.  The November 2006 VA ear nose and throat 
examination specifically included an assessment that the 
Veteran's nasal cavity, paranasal sinuses, oral cavity, pharynx, 
larynx, and neck were all within normal limits.  The other 
medical evidence was negative for any complaints or findings 
related to a sinus disability.  

The RO denied the claim in January 2007.  The RO determined that 
new and material evidence had not been submitted to reopen the 
claim.  

The Veteran submitted an application to reopen his claim of 
service connection for a sinus disability in February 2007.  The 
evidence received since the January 2007 rating decision consists 
of VA outpatient treatment reports dated from June 2005 to 
February 2008, and VA examination reports dated April 2009.  

The medical evidence received since the February 2007 rating 
decision is completely negative for any reference to complaints, 
findings, or treatment for a sinus disability.  A September 2007 
entry in the VA outpatient treatment reports noted that the 
Veteran had a history of acute sinusitis.  The Veteran was 
treated in the emergency department at that time with complaints 
of chest pain.  The records did not include any reference to a 
chronic sinus disability.   

The medical evidence listed above is new in that it was not of 
record before; however, it is not material.  As noted, with the 
exception of the VA outpatient treatment report which denotes a 
history of acute sinusitis; there is no evidence of any chronic 
sinus disability related to military service.  Although the 
records document a history of acute sinusitis, there is no 
evidence linking any chronic disorder to the Veteran's military 
service.  Moreover, at the time of the January 2007 rating 
decision, the records denoted a diagnosis of chronic sinusitis.  

In summary, the evidence submitted since the January 2007 rating 
decision falls short of raising a reasonable possibility of 
substantiating the claim.  To substantiate a claim of service 
connection, there must be a currently diagnosed disability and 
some nexus between the current disability and military service.  
Without some new evidence tending to prove a nexus between a 
sinus disability and service, the claim cannot be reopened.  
Thus, in the absence of new and material evidence in this case, 
the Veteran's claim is not reopened.


ORDER

Entitlement to service connection for residuals of trauma to the 
shoulders is denied.

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for a thoracic spine disorder 
is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to an initial rating in excess of 10 percent for cold 
injury residuals of the right upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for cold 
injury residuals of the left upper extremity is denied.

Entitlement to an increased rating for traumatic arthritis of the 
left knee, currently rated as 10 percent disabling is denied.

The application to reopen a claim of entitlement to service 
connection for a jaw disorder is denied.  

The application to reopen a claim of entitlement to service 
connection for a sinus disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary in 
order to properly adjudicate the remaining claims.  

With regard to the Veteran's claim of entitlement to a nerve 
disorder of the wrists/carpal tunnel syndrome and for prolonged 
motor distal nerve disorder of the upper extremities, the Veteran 
was afforded a VA neurological disorder in April 2009.  At that 
time the examiner noted that the Veteran had subjective 
complaints related to carpal tunnel syndrome but there was no 
objective evidence or subjective findings to support a diagnosis 
of carpal tunnel syndrome.  The examiner added an addendum and 
indicated that nerve conduction velocities in the upper 
extremities were normal.  He noted that there was mild to 
moderate distal median sensory and motor latency delay.  He 
concluded that there was electrophysiologic evidence of mild to 
moderate right carpal tunnel syndrome without physical findings 
on examination.  He failed to include an opinion on the etiology 
of the diagnosed carpal tunnel syndrome and he failed to remark 
on whether there was evidence of any motor distal nerve disorder.  
Additionally, the results of the nerve conduction velocities 
study were not included in the report.  Consequently, another VA 
examination with a medical opinion on the etiology any diagnosed 
disorders is necessary in order to properly adjudicate the 
claims.  

With regard to the claim for tinnitus, the VA examiner was 
requested to provide an opinion as to whether the Veteran's 
claimed tinnitus was related to his military service.   The 
Veteran reported that his tinnitus began around 1987 following a 
motor vehicle accident in service in which he sustained a closed 
head injury.  The April 2009 examiner indicated that the etiology 
of the Veteran's tinnitus could not be determined without resort 
to speculation.  A similar opinion was offered by the same 
examiner at a November 2006 VA examination.  The examiner failed 
to consider a report of ringing in the ears contained in the 
Veteran's service medical records in January 1988.  Consequently, 
another VA opinion should be obtained from an examiner other than 
the November 2006 and April 2009 VA examiner. 

With regard to service connection for headaches, at the time of 
the February 2001 Board remand, the VA examiner was requested to 
provide an opinion as to whether the Veteran's headaches were 
related to his military service or were caused by or worsened by 
the Veteran's service-connected hypertension or his service-
connected closed head injury.  The Board notes that a February 
1999 VA examiner indicated that the Veteran's headaches might be 
related to his hypertensive state.  An April 2009 VA neurological 
examiner opined that there was no convincing medical evidence 
that tied the Veteran's headaches to his military service.  The 
examiner failed to comment upon whether the headaches were caused 
by or worsened by the Veteran's hypertension or closed head 
injury.  An April 2009 VA traumatic brain injury examiner 
indicated that the Veteran reported bifrontal headaches which 
encircled his head and occurred twice per week and were of 
moderate severity.  Although the examiner indicated that there 
were no residual cognitive, motor, or emotional/behavioral 
deficits from a traumatic brain injury, the examiner failed to 
specifically comment upon whether the headaches were caused or 
aggravated by the Veteran's closed head injury.  Consequently, 
another VA examination is necessary in order to properly consider 
the claim of service connection for headaches and entitlement to 
a compensable rating for a closed head injury.  

Finally, VA outpatient treatment reports dated through February 
2008 were associated with the claims file.  Any additional 
records dated after February 2008 should be obtained and 
associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records dated after February 2008.  

2.  Schedule the Veteran for a VA 
examination to clarify the diagnosis 
pertaining to the Veteran's claimed nerve 
disorder of the wrists/carpal tunnel 
syndrome and prolonged motor distal nerve 
disorder of the upper extremities and to 
determine the etiology of his claimed 
disorders.  Any indicated tests, including 
nerve conduction studies, should be 
accomplished and the results should be 
included with the examination report.  A 
complete rationale for any opinion must be 
provided.  The examiner should review the 
claims file and note that review in the 
report.  The examiner should specify the 
exact diagnoses and comment upon whether 
the Veteran has a nerve disorder of the 
wrists, carpal tunnel syndrome, or 
prolonged motor distal nerve disorder of 
the upper extremities and opine as to 
whether it is at least as likely as not (50 
percent or greater probability) that any of 
the diagnosed disorders are related to his 
military service.  

3.  Arrange for a VA audiologist (other 
than the April 2009 VA audiologist) to 
review the claims file and opine as to 
whether it is at least as likely as not (50 
percent or greater probability) that 
tinnitus is related to the Veteran's period 
of military service.  The examiner should 
consider the Veteran's motor vehicle 
accident in service in which he sustained a 
closed head injury and his report of 
ringing in his ears in January 1988.  A 
complete rationale for any opinion 
expressed must be provided.

4.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any headache disorder.  A complete 
rationale for any opinion must be provided.  
The examiner should review the claims file 
and note that review in the report.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any headache 
disorder was caused or aggravated 
(increased in severity beyond the natural 
course of the condition) by the Veteran's 
service-connected hypertension or a closed 
head injury.  If the examiner determines 
that the headache disorder is related to 
the Veteran's closed head injury, the 
examiner should specifically indicate 
whether the headache disorder should be 
considered as a residual of the head injury 
or whether the headaches are aggravated by 
the head injury and should be considered as 
a separate disability.  

5.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


